Citation Nr: 1038641	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  08-23 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial evaluation greater than 10 percent for 
the residuals of a right knee injury.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran had active service from November 1966 to November 
1968.    

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  In 
September 2009, the Board remanded this matter for a Travel Board 
hearing, which was held in April 2010.    

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran has submitted into the record additional medical 
evidence since the most recent Supplemental Statement of the Case 
dated in October 2008.  In September 2010, the Veteran requested 
a remand of this matter for initial review of the additional 
evidence by the agency of original jurisdiction.  

Accordingly, the case is REMANDED for the following action:

The RO should again review the evidence of 
record.  The RO should then readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the Veteran, the RO 
should issue a Supplemental Statement of 
the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


